DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Response to Arguments
Applicant's arguments have been fully considered but they are not persuasive.

35 USC 112(f) – Claim 1.
On page 7, Applicant argues that the amendment to claim 1 removes the 112(f) claim interpretation.  The Examiner agrees and the 112(f) claim interpretation of claim 1 is withdrawn in light of the amendments and arguments.

35 USC 112(f) – Claim 7.
On pages 7-8, Applicant argues that claim 7 does not invoke a 112(f) interpretation.  See:

    PNG
    media_image1.png
    94
    866
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    238
    860
    media_image2.png
    Greyscale

The language cited states a term that is used in common parlance or by a person of skill in the art to designate structure “can also denote sufficient structure”.  The Examiner notes that it says “can” and not “must” or “always”.  The Examiner agrees that, in some instances, a term can denote sufficient structure.  For example, “an optical communication device for generating laser light” would be understood to be a laser, and “an optical communication device for converting light into electrical signals” would be understood to be a photodetector, and “an optical communication device for amplifying light” would be understood to be an optical amplifier.  However, not every term will always denote sufficient structure.  Therefore, while a term that is used in common parlance or by a person of skill in the art to designate structure can denote sufficient structure, we must determine whether the particular language in the present claim does denote sufficient structure.
The structures that perform the recited functions are relatively complex.  Regarding the “first optical communication device”, FIG. 2 of the present application illustrates this structure according to the teachings of the application.  

    PNG
    media_image3.png
    798
    663
    media_image3.png
    Greyscale

See also claim 1 which recites an optical communication device including first and second optical signal processors, first and second Mux/demux, and a controller for performing particular functions.  Regarding the “second optical communication device”, FIG. 3 illustrates the particular structure for the RNs which perform the recited functionality.  

    PNG
    media_image4.png
    807
    611
    media_image4.png
    Greyscale


With this in mind, the Examiner searched the art for usage of “optical communication device” in the context of the claimed subject matter.  The Examiner can find no evidence that the term “optical communication device”, or similar terms, is used for structures similar to FIGS. 2 and 3 or for performing the functions recited in the claim.  Also, the Examiner can find no evidence that these or similar structures, or other structures performing the same or similar functionality, are standard “off the shelf” devices or subsystems used for performing the recited functionality.  Also, Applicant has not submitted any evidence that “optical communication device” was associated with the particular structures for performing the recited functions in the claim.  
Therefore, when considered in its entirety, “optical communication device” does not appear to denote sufficient structure.  
On pages 7-8 Applicant argues:

    PNG
    media_image5.png
    89
    867
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    429
    854
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    140
    844
    media_image7.png
    Greyscale

The question is whether one or ordinary skill reading the specification would understand the terms to have sufficiently definite meaning as the names for the structures that perform the functions.  As discussed above, the structures that perform the recited functions are relatively complex and embodiments are taught in FIGS. 2 and 3 (reproduced above).  
In an attempt to resolve the issue, the Examiner searched the art for usage of “optical communication device” in the context of the claimed subject matter.  The Examiner can find no evidence that one or ordinary skill reading the specification would understand the terms to have sufficiently definite meaning as the names for the structures that perform the functions.  Also, the Examiner can find no evidence that these or similar structures, or other structures performing the recited functionality, are standard “off the shelf” devices or subsystems used for performing the recited functionality.  Also, Applicant has not submitted any evidence that “optical communication device” has meaning as the names for the structures that perform the functions.  
Therefore, Applicant’s arguments are not persuasive and the 112(f) interpretation of claim 7 is maintained.

35 USC 112(b).
The rejections under 112(b) are withdrawn in light of the amendments to the claims.  

35 USC 103 – Claim 1.
On pages 8-12, Applicant argues that the 103 rejection is improper.  In particular, on pages 9-10 Applicant argues the claimed invention, interpreted in light of the teachings of the specification.


    PNG
    media_image8.png
    387
    422
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    386
    841
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    170
    692
    media_image10.png
    Greyscale


    PNG
    media_image11.png
    283
    731
    media_image11.png
    Greyscale


    PNG
    media_image12.png
    78
    712
    media_image12.png
    Greyscale

In particular, Applicant argues the controller element of claim 1.  Applicant then contrasts this with the cited art (Applicant refers to this art as “Lee” while the Action refers to it as “HFR”).

    PNG
    media_image13.png
    495
    646
    media_image13.png
    Greyscale


    PNG
    media_image14.png
    317
    714
    media_image14.png
    Greyscale

In particular, Applicant argues:
The remote nodes 210, 220, 230, and 240 selects and uses only one of the two links such that a reflected signal is sent back through the selected link (i.¢., in only one direction). The central office terminal 100 may estimate a distance from each remote node based on the corresponding reflected signal. See paragraphs 25 and 32 of Lee.
Similar arguments are made later on page 11.  

    PNG
    media_image15.png
    449
    708
    media_image15.png
    Greyscale


    PNG
    media_image16.png
    155
    730
    media_image16.png
    Greyscale

However, this difference between Lee and the claimed subject matter was recognized and addressed in the previous Action on pages 11-12.  In particular:
This claim recites structure for the COT and references to the remote optical communication device are written as intended use.  Therefore, the particular claim language with regard to how the controller is configured to be used with the remote optical communication device is non-limiting intended use.  Contrast this with claims 2 and 5 which recite the remote optical communication device more affirmatively and, in those claims, the remote optical device is interpreted as a limitation of the claim.
As discussed above, HFR teaches to analyze connection states based on the first and second reflected signals.  In light of the first remote optical communication device being non-limiting intended use, this teaching of HFR is sufficient to teach claim 1.  
However, in the event the claim is interpreted to require a remote optical communication device (and in the interests of compact prosecution), the Examiner notes that it would have been obvious to assign first and second monitoring signals transmitted in different directions to the same remote device.  In particular, HFR contemplates sending service signals in both directions in the event of a failure in one of the optical paths.  See, for example:
[0026] On the other hand, in the optical ring network according to the embodiment of the present invention, since the uplink or downlink signal is transmitted in both directions, even if a failure occurs in any of the optical paths of the connected optical paths, 220, 230, 240 may receive an uplink signal from remote device 200 and each remote device 210, 220, 230, 240 may receive a downlink signal from intra-
In other words, the remote notes are configured to receive service signals in both directions so that the signal will be received even in the event of a failure in one path.  It would have been obvious that the same can be done with the monitor signals in the event of a failure in one of the paths.  In particular, one of ordinary skill could have modified the remote device with ports and reflectors corresponding to each of the two monitor signals traveling in different directions in the loop.  This would yield predictable results (e.g., both monitor signals will be reflected and the signal processing can be performed on both in the same manner to achieve the same results for each path to the remote device.  This is particularly true because the claim does not require any particulars of the remote optical communication device, and does not require more than one remote optical communication device.  In this case, because reflected signals would be expected in both directions, the absence of one of the reflected signals would also be indicative of an failure of the connection state corresponding to the signal not received.
Applicant does not address that rejection.  Therefore, Applicant’s arguments are not persuasive for at least that rejection.  
However, after considering Applicant’s arguments and after further consideration of the claim language, the interpretation of non-limiting intended use is withdrawn.  In particular, the controller is “configured” or programmed to perform particular signal processing steps in response to received signals (regardless of where those received signals come from), and this programming is part of the structure of the claimed controller.  The 102/103 rejection is nonetheless maintained because of the alternative rejection presented with regard to the modification of HFR being obvious in light of the teachings to send service signals in both directions to the remote nodes.

35 USC 103 – Claim 7.
After closer consideration of the scope of the claim, the 103 rejection is withdrawn.  In particular, at least the second optical communication device is significantly different than the art of record.  For example, compare FIG. 3 of the present application with the filter structure of the remote nodes in FIG. 2 of HFR. 



Claim Interpretation – Means Plus Function
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “a first optical communication device”, and “a second optical communication device” in claim 7.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1-6 is/are rejected under 35 U.S.C. 102(a)(1) and/or (a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over KR 2018-0054997 A (HFR; non-English version cited by Applicant; English translation from espacenet.com provided by Examiner and cited in PTO-892 in the first Action).

Regarding claim 1, HFR teaches an optical communication system of an optical ring network, the optical communication system comprising:
a first optical signal-processor, configured to output a first optical signal having a. first wavelength (FIG. 2: signal processing unit 110 and filter 120 unit);
a first multiplexer/demultiplexer (MUX'DEMUX) configured to output the first optical signal in a first direction, and receiving and outputting a first reflected signal, which is a reflected signal of the first optical signal (FIG. 2: mux/demux 160);
a second optical signal-processor configured to output a second optical signal of a second wavelength  (FIG. 2: signal processing unit 110 and filter 130 unit);
a second MUX/DEMUX configured to output the second optical signal, in a second direction opposite to the first direction, and receiving and outputting a second reflected signal which is a reflected signal of the second optical signal  (FIG. 2: mux/demux 170); and
a controller configured to analyze a connection state of a first remote optical communication device to which the first and second optical signals are allocated, based on the first and second reflected signals (FIG. 2: signal processing unit 110).

For convenience, FIG. 2 is reproduced below.

    PNG
    media_image17.png
    892
    608
    media_image17.png
    Greyscale


HFR was submitted by Applicant but no translation was submitted.  A translations from .espacenet.com was obtained by the Examiner and is used in this Action.  
Regarding the generation of the first and second optical signals in both directions see, for example:
[0013] According to another embodiment of the present invention, there is provided an optical network system in which an apparatus within the state of the art and a plurality of remote apparatuses are connected in an optical ring network structure via an optical line, And a passive node for generating a plurality of monitoring optical signals having wavelengths and transmitting the generated plurality of monitoring optical signals to the optical ring network in both directions, And an optical array that reflects only the optical signal for monitoring at a predetermined wavelength, wherein the device within the national office uses the transmission time of the monitoring signal and the reception time of the reflected signal reflected from the plurality of remote devices, And a distance between the device and the device is calculated.

[0024] That is, the intra-state apparatus 100 transmits a down-link signal to the remote apparatuses 210, 220, 230 and 240 in both directions, and the remote apparatuses 210, 220, 230, and 240 transmit the down- up-link signal to the intra-state office device 100. Accordingly, the intra-state apparatus 100 can receive the uplink signals from the remote apparatuses 210, 220, 230 and 240 in both directions via the optical line, and can receive the bidirectionally received remote apparatuses 210, 220, 230, 240 to detect distances to each of the remote devices 210, 220, 230, and 240, an interval in which the failure has occurred, and the like.

[0032] The monitoring optical signal processing unit 110 generates a plurality of monitoring optical signals using an electrical signal having a predetermined monitoring frame. The plurality of generated monitoring optical signals are optical signals having different wavelengths and are used to calculate the distances to the remote devices 200 corresponding to the plurality of remote devices 200.
Regarding receiving reflected signals and analyzing a connection state based on the reflected signals see, for example:
[0036] The monitoring optical signal processing unit 110 finally receives the reflection signal of the monitoring optical signal received from the plurality of remote devices 200. 

[0037] The monitoring optical signal processing unit 110 calculates the distance between the apparatus 100 and the plurality of remote devices 200 based on the received reflection signal. Since the plurality of remote monitoring apparatuses 200 are located at different distances from each other, the reception times of the reflected signals received from the remote apparatuses 210, 220, 230, different. The optical supervisory signal processing unit 110 uses the difference between the transmission time of the monitoring optical signal and the reception time of each reflection signal and the transmission speed (light speed) of the signal on the optical path, 240) can be calculated.

[0038] The reflected signal corresponds to an optical signal like a monitoring optical signal, and the monitoring optical signal processing unit 110 converts the reflected signal into an electrical signal to calculate the distance. The monitoring optical signal processing unit 110 can determine whether the optical signal for monitoring is reflected from the remote device 200 by checking whether the received signal includes the distance measurement byte. When the received signal corresponds to the reflected signal, the monitoring optical signal processing unit 110 calculates the distance to each remote device 200.

Controller
Regarding the controller, HFR teaches that it is configured to analyze connection states based on first and second reflected signals.  It differs from the claimed invention in that it does not explicitly teach to perform the analysis using both reflected signals for a single remove optical device.  However, the Examiner notes that it would have been obvious to assign first and second monitoring signals transmitted in different directions to the same remote device.  In particular, HFR contemplates sending service signals in both directions in the event of a failure in one of the optical paths.  See, for example:
[0026] On the other hand, in the optical ring network according to the embodiment of the present invention, since the uplink or downlink signal is transmitted in both directions, even if a failure occurs in any of the optical paths of the connected optical paths, 220, 230, 240 may receive an uplink signal from remote device 200 and each remote device 210, 220, 230, 240 may receive a downlink signal from intra-
In other words, the remote notes are configured to receive service signals in both directions so that the signal will be received even in the event of a failure in one path.  It would have been obvious that the same can be done with the monitor signals in the event of a failure in one of the paths.  In particular, one of ordinary skill could have modified the remote device with ports and reflectors corresponding to each of the two monitor signals traveling in different directions in the loop.  This would yield predictable results (e.g., both monitor signals will be reflected and the signal processing can be performed on both in the same manner to achieve the same results for each path to the remote device.  This is particularly true because the claim does not require any particulars of the remote optical communication device, and does not require more than one remote optical communication device.  In this case, because reflected signals would be expected in both directions, the absence of one of the reflected signals would also be indicative of an failure of the connection state corresponding to the signal not received.

Regarding claim 2, HFR teaches the optical communication device of claim 1, wherein 
the first reflected signal is generated by the first remote optical communication device when the first optical signal is received in a first preset direction; and 
the second reflected signal is generated by the first remote optical communication device when the second optical signal is received in a second preset direction; and 

As discussed in claim 1, it would have been obvious to use first and second signals, on different optical paths.  
The Examiner notes that the body of original claim 2 has been deleted and, in essence, a new claim has been submitted in its place.  Therefore, a new ground of rejection is presented.

Regarding claim 3, HFR teaches the optical communication device of claim 2, wherein the controller determines that a connection error of the first remote optical communication device has occurred when at least one of the first reflected signal and the second reflected signal is not received.   

This would have been obvious.  In particular, when a signal is sent on an optical path and a reflection of that signal is expected, it would have been obvious to conclude that there is a connection error (e.g., a broken optical path) when then expected reflection is not received.  

Claim 4 recites third and fourth optical signal processors, which are duplicates of the first and second optical signal processors in claim 1, used with the first and second mux/demux and controller.  It would have been obvious to duplicate the first and second optical signal processing units to perform the same functionality (i.e., to monitor another remote device in the system).  

Regarding claim 5, HFR teaches the optical communication device of claim 4, wherein 
the third reflected signal is generated by the second remote optical communication device when the third optical signal is received in a third preset direction; and 
the fourth reflected signal is generated by the second remote optical communication device when the fourth optical signal is received in a fourth preset direction. 

Regarding claim 6, HFR teaches the optical communication device of claim 5, wherein the controller determines that a connection error of the second remote optical communication device has occurred when at least one of the third reflected signal and the fourth reflected signal is not received.   

This would have been obvious.  In particular, when a signal is sent on an optical path and a reflection of that signal is expected, it would have been obvious to conclude that there is a connection error (e.g., a broken optical path) when then expected reflection is not received.  


Allowable Subject Matter
Claims 7-12 are allowed.
The following is an examiner’s statement of reasons for allowance.
KR 2018-0054997 A (HFR) is the closest art of record.  HFR teaches at FIG. 2 an optical communication system of an optical ring network including a central office 100 and plural remote nodes 210-240.  The central office 100 includes a signal processor 110, filters 120, 130, circulators 140, 150, and mux/demux 160, 170.  For convenience, FIG. 2 is reproduced below.

    PNG
    media_image17.png
    892
    608
    media_image17.png
    Greyscale

It teaches the generation of optical signals in both directions of the optical ring.  See, for example:
[0013] According to another embodiment of the present invention, there is provided an optical network system in which an apparatus within the state of the art and a plurality of remote apparatuses are connected in an optical ring network structure via an optical line, And a passive node for generating a plurality of monitoring optical signals having wavelengths and transmitting the generated plurality of monitoring optical signals to the optical ring network in both directions, And an optical array that reflects only the optical signal for monitoring at a predetermined wavelength, wherein the device within the national office uses the transmission time of the monitoring signal and the reception time of the reflected signal reflected from the plurality of remote devices, And a distance between the device and the device is calculated.

[0024] That is, the intra-state apparatus 100 transmits a down-link signal to the remote apparatuses 210, 220, 230 and 240 in both directions, and the remote apparatuses 210, 220, 230, and 240 transmit the down- up-link signal to the intra-state office device 100. Accordingly, the intra-state apparatus 100 can receive the uplink signals from the remote apparatuses 210, 220, 230 and 240 in both directions via the optical line, and can receive the bidirectionally received remote apparatuses 210, 220, 230, 240 to detect distances to each of the remote devices 210, 220, 230, and 240, an interval in which the failure has occurred, and the like.

[0032] The monitoring optical signal processing unit 110 generates a plurality of monitoring optical signals using an electrical signal having a predetermined monitoring frame. The plurality of generated monitoring optical signals are optical signals having different wavelengths and are used to calculate the distances to the remote devices 200 corresponding to the plurality of remote devices 200.

Controller to Analyze Reflected Signals
It teaches receiving reflected signals and analyzing a connection state based on the reflected signals see, for example:
[0036] The monitoring optical signal processing unit 110 finally receives the reflection signal of the monitoring optical signal received from the plurality of remote devices 200. 

[0037] The monitoring optical signal processing unit 110 calculates the distance between the apparatus 100 and the plurality of remote devices 200 based on the received reflection signal. Since the plurality of remote monitoring apparatuses 200 are located at different distances from each other, the reception times of the reflected signals received from the remote apparatuses 210, 220, 230, different. The optical supervisory signal processing unit 110 uses the difference between the transmission time of the monitoring optical signal and the reception time of each reflection signal and the transmission speed (light speed) of the signal on the optical path, 240) can be calculated.

[0038] The reflected signal corresponds to an optical signal like a monitoring optical signal, and the monitoring optical signal processing unit 110 converts the reflected signal into an electrical signal to calculate the distance. The monitoring optical signal processing unit 110 can determine whether the optical signal for monitoring is reflected from the remote device 200 by checking whether the received signal includes the distance measurement byte. When the received signal corresponds to the reflected signal, the monitoring optical signal processing unit 110 calculates the distance to each remote device 200.

Sending Signals to the Same RN in Both Directions.
It teaches sending service signals in both directions in the event of a failure in one of the optical paths.  See, for example:
[0026] On the other hand, in the optical ring network according to the embodiment of the present invention, since the uplink or downlink signal is transmitted in both directions, even if a failure occurs in any of the optical paths of the connected optical paths, 220, 230, 240 may receive an uplink signal from remote device 200 and each remote device 210, 220, 230, 240 may receive a downlink signal from intra-
In other words, the remote notes are configured to receive service signals in both directions so that the signal will be received even in the event of a failure in one path.  
US 2012/0039254 (Stapleton) teaches a redundancy system for data transport in a Distributed Antenna System DAS.  See, for example: 
[0002] The present invention generally relates to wireless communication systems employing Distributed Antenna Systems DAS … 

[0011] Further the present invention provides a high degree of dynamic flexibility, supports dynamic re-arrangements, and provides a low life cycle cost. This advanced system architecture enables deployment of DAS networks using fewer DAS transport facilities to reduce costs, while providing self-healing features. The present invention also offers redundancy and enhanced system availability.

FIG. 1 illustrates a plurality of Digital Access Units DAUs fed by a plurality of data streams.  

    PNG
    media_image18.png
    716
    523
    media_image18.png
    Greyscale

See, for example:
[0029] For the downlink (DL) path, RF input signals 120A through 120n are received at the DAU 105 from one or more base station units (BTS) indicated at 110A through 110p. The RF input signals are separately down-converted, digitized, and converted to baseband (using a Digital Down-Converter) by the DAU. Data streams are then I/Q mapped and framed and specific parallel data streams are then independently serialized and translated to optical signals using pluggable SFP modules, again by the DAU 105. The independently serialized, parallel data streams are then delivered to different DRU's 125A-125k, typically over optical fiber cable arranged, in at least some embodiments, in a ring configuration indicated at connection pairs 140A-145A, or, in other embodiments, a daisy chain configuration. In addition, each DAU can support a plurality of rings with associated DRU's, where the additional rings are indicated by fiber optic pairs up through 140o-145o. It will be appreciated by those skilled in the art that the number of RF inputs, DAU's and DRU's and rings is limited only by network performance factors, such as delay. In addition, as discussed in connection with FIG. 4 herein, the DAS can be further extended by using a ring or daisy-chain of DAU's, each of which supports an arrangement of DRU's and rings as shown in FIG. 1.
Stapleton also teaches a plurality of Digital Remote Units DRUs in communication with each of the plurality of DAUs.  See FIG. 1: DRUs 125 and [0007]:
[0007] The present invention substantially achieves the advantages and benefits discussed above and overcomes the limitations of the prior art discussed above by providing a distributed antenna system responsive to one or more base stations and having at least one but in some embodiments a plurality of Digital Access Units ("DAU's"), each operating to control the packet traffic of an associated plurality of Digital Remote Units ("DRU's"). In embodiments employing multiple DAU's, the DAU's can be daisy-chained linearly or in a ring configuration. Likewise, depending upon the implementation, the DRU's associated with a given DAU can be configured in either a linear or ring Daisy chain configuration.

US 2002/0105692 (Lauder) at FIG. 1 teaches a ring network and four nodes.  

    PNG
    media_image19.png
    651
    546
    media_image19.png
    Greyscale

See also [0012]:
In accordance with a first aspect of the present invention there is provided an optical ring network comprising a plurality of network elements including a core network element interfacing the ring network with an external core network, and at least one ring network element; wherein the core network element includes a first CWDM unit, a first DWDM unit and switching means arranged to cross connect any wavelength channel within or between wavelength bands on the ring network or between the ring network and the core network, and wherein the ring network elements each include a second CWDM unit and a second DWDM unit, the second CWDM unit being arranged to add/drop at least a first wavelength band at said ring network element from and to the second DWDM unit and to express other wavelength bands onto the next network element.
US 6,839,515 (Jahreis) teaches that detecting a connection failure in ring optical transmission networks was known.  See, for example, col. 1, first paragraph:
In optical transmission networks, in the event of disturbances to a connection, a so-called protection connection is switched via another transmission path. For ring networks, instances of such standby switching are described, for example, in "26.sup.th European Conference On Optical Communication ECOC 96, Oslo, pages 3.51 to 3.54". In the so-called " hot standby" mode, the same message is continuously transmitted in parallel via additional protection data paths, so that a switchover can be effected without a time delay in the event of a disturbance. 

However, the claim interpretation of the second optical communication device is significantly different than the art of record.  For example, compare FIG. 3 of the present application with the filter structure of the remote nodes FIG. 2 of HFR.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARREN WOLF whose telephone number is (571)270-3378. The examiner can normally be reached Monday through Friday, 6:00 AM to 2:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH N. VANDERPUYE can be reached on 571-272-3078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARREN E WOLF/Primary Examiner, Art Unit 2636